Exhibit 10.5

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of SEPTEMBER 19, 2013, by and among GTX CORP., a Nevada corporation (“Company”),
and Company’s undersigned subsidiaries (the “Subsidiaries” and, collectively
with the Company, the “Grantors”), in favor of 112359 FACTOR FUND, LLC (“the
“Secured Party”).

WHEREAS, the Secured Party holds those certain secured convertible debentures
issued by the Company numbered GTXO – 59FF 101 (“First Debenture”), GTXO – 59FF
102 (“Second Debenture”), and GTXO – 59FF 103 (“Third Debenture” and, together
with the First Debenture and the Second Debenture, the “59FF Debentures”) with
an aggregate principal balance of $1,224,394.18;

WHEREAS, the Secured Party has provided certain financial accommodations to
Grantors as provided in those certain Transaction Documents (as such term is
defined in that certain Securities Purchase Agreement by and between Grantors
and Secured Party of even date herewith), which accommodations Secured Party
would not have provided but for the agreement of Grantors hereunder; and,

WHEREAS, Grantors have and will directly benefit from the financial
accommodations provided by the Secured Party.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS

Section 1.1. Recitals. The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.

Section 1.2. Interpretations. Nothing herein expressed or implied is intended or
shall be construed to confer upon any person other than the Secured Party any
right, remedy or claim under or by reason hereof.

Section 1.3. Definitions. All capitalized terms used in this Agreement and the
recitals hereto and not defined herein shall have the meanings set forth in the
Securities Purchase Agreement, or in Articles 8 or 9 of the Uniform Commercial
Code as in effect from time to time in the State of New Jersey (the “Code”).

ARTICLE 2.

COLLATERAL

Section 2.1.Grant of Security Interest.

(a) As collateral security for all of the Obligations (as defined in Section 2.2
hereof), the Grantors hereby pledge and assign to the Secured Party, and grant
to the Secured Party for its benefit, a continuing security interest in and to
the personal property described on Exhibit A attached hereto (collectively, the
“Collateral”).

(b) Simultaneously with the execution and delivery of this Agreement, the
Grantors shall make, execute, acknowledge, file, record and deliver to the
Secured Party such documents, instruments, and agreements, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s sole and exclusive judgment, be reasonably necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of the Secured Party in the Collateral.

Section 2.2 Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereinafter incurred
(collectively, the “Obligations”):

any and all debts, liabilities, obligations, covenants and duties owing by the
Grantors to the Secured Party, including without limitation, now existing or
hereafter arising of every nature, type, and description, whether liquidated,
unliquidated, primary, secondary, secured, unsecured, direct, indirect,
absolute, or contingent, and whether or not evidenced by a note, guaranty or
other instrument, and any amendments, extensions, renewals or increases thereof,
and including any interest accruing thereon after insolvency, reorganization or
like proceeding relating to the Grantors, whether or not a claim for
post-petition interest is allowed in such proceeding, and all costs and expenses
of the Secured Party incurred in the enforcement, collection or otherwise in
connection with any of the foregoing, including, but not limited to, reasonable
attorneys’ fees and expenses and all obligations of any Grantors to the Secured
Party to perform acts or refrain from taking any action.

1

 



Section 2.3. No Assumption of Liability. The security interest in the Collateral
is granted as security only and shall not subject the Secured Party to, or in
any way alter or modify any obligation or liability of any Grantors with respect
to or arising out of the Collateral.

ARTICLE 3.

attorney-in-fact; performance

Section 3.1.Secured Party Appointed Attorney-In-Fact.

Each of the Grantors hereby appoints the Secured Party as its attorney-in-fact,
with full authority in the place and stead of the Grantors and in the name of
the Grantors or otherwise, exercisable after and during the continuance of an
Event of Default, from time to time in the Secured Party’s discretion to take
any action and to execute any instrument which the Secured Party may reasonably
deem necessary to accomplish the purposes of this Agreement, including, without
limitation, to (a) receive and collect all instruments made payable to the
Grantors representing any payments in respect of the Collateral or any part
thereof and to give full discharge for the same; (b) demand, collect, receipt
for, settle, compromise, adjust, sue for, foreclose, or realize on the
Collateral as and when the Secured Party may determine, and (c) to facilitate
collection, the Secured Party may notify account debtors and obligors on any
Collateral to make payments directly to the Secured Party. The foregoing power
of attorney is a power coupled with an interest and shall be irrevocable until
all Obligations are paid and performed in full. The Grantors agree that the
powers conferred on the Secured Party hereunder are solely to protect the
Secured Party’s interests in the Collateral and shall not impose any duty upon
the Secured Party to exercise any such powers.

Section 3.2.Secured Party May Perform.

If the Grantors fail to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Grantors under Section 8.3.

ARTICLE 4.

representations and warranties

Section 4.1.Authorization; Enforceability.

Each of the Grantors represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.

Section 4.2.Ownership of Collateral.

Each of the Grantors represents and warrants that it is the legal and beneficial
owner of the Collateral free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for Permitted Liens. For
purposes of this Agreement, “Permitted Liens” means: (a) the security interest
created by this Agreement, (b) Liens in favor of the Secured Party; (c) liens
listed on the attached Schedule 4.2; and (d) inchoate Liens for taxes,
assessments or governmental charges or levies not yet due, as to which the grace
period, if any, related thereto has not yet expired, or being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with generally accepted accounting principles
consistently applied (“GAAP”).

Section 4.3 Location of Collateral.

The Collateral is or will be kept at the address(es) of each Grantor set forth
on Schedule 4.3 attached hereto. Unless otherwise provided herein, the Grantors
will not remove any Collateral from such locations without the prior written
consent of the Secured Party.

2

 



Section 4.4 Location, State of Incorporation and Name of Grantors.

Each Grantor principal place of business; state of incorporation, organization
or formation, organization id, and exact legal name is set forth on Schedule 4.4
attached hereto.

Section 4.5 Priority of Security Interest.

Subject only to the Permitted Liens, the security interest granted to the
Secured Party hereunder shall be a first priority security interest subject to
no other Liens and no financing statement, other than those in favor of the
Secured Party or one of its affiliates, covering any of the Collateral or any
proceeds thereof is on file in any public office.

ARTICLE 5.

default; remedies

Section 5.1 Events of Default. For purposes of this Agreement, the occurrence of
one or more of the following after the date hereof that continues for more than
30 days following written notice of default from the Secured Party to Grantors
shall be deemed an “Event of Default”:

(a)                 Payment Default. If the Grantors shall fail to pay any
amount due under any Transaction Document (as defined in subsection (l) below)
as and when due, or any fee or charge due and payable under any Transaction
Document, as and when the same shall become due and payable; or

(b)                 Representations. If any representation or warranty made by
or on behalf of the Grantors, whether contained in this Agreement, or in any
other document or instrument between one or more of the Grantors and the Secured
Party shall prove to have been false or incorrect in any material respect when
made; or

(c)                 Voluntary Insolvency Proceedings. If a Grantor that is not
an Inactive Subsidiary shall (i) apply for or consent to or acquiesce in the
appointment of or the taking of possession by a receiver, liquidator, custodian
or trustee of itself or of all or any part of its property, (ii) admit in
writing its inability, or be generally unable, to pay its debts as such debts
become due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the bankruptcy laws of the United States of
America (as now or hereafter in effect) or any similar foreign law, (v) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
or (vi) take any action for the purpose of effecting any of the foregoing; or

(d)                 Involuntary Insolvency Proceedings. A proceeding or case
shall be commenced, without the application or consent of a Grantor (that is not
an Inactive Subsidiary) in any court of competent jurisdiction, seeking (i)
liquidation, reorganization, dissolution, winding-up or composition or
adjustment of debts of a Grantor, (ii) the appointment of a trustee, receiver,
liquidator, custodian or the like of a Grantor, or of all or any part of any of
their assets, (iii) similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, for a period of forty
five (45) days; or (iv) any order for relief against a Grantor, shall be entered
in an involuntary case under bankruptcy laws of the United States of America, or
any similar foreign law, and shall continue undismissed for a period of forty
five (45) days; or

(e)                 Divestiture of Assets. If any order, judgment, or decree
shall be entered in any proceeding requiring a Grantor to divest itself of any
material part of its assets, and if, within forty-five (45) days after entry
thereof (unless or until enforcement is sooner commenced), such order, judgment
or decree shall not have been discharged or execution thereof stayed pending
appeal; or if, within ten (10) days after the expiration of any such stay
(unless or until enforcement is sooner commenced), such judgment, order or
decree shall not have been discharged; or

3

 



(f)                  Judgments and Tax Liens. If one or more judgments,
attachments, or tax liens exceeding $100,000 in the aggregate are entered
against a Grantor (that is not an Inactive Subsidiary), or against the Grantors’
property, and remain unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days, or enforcement proceedings are
commenced with respect to any judgment, attachment, or tax lien against a
Grantor; or

(g)                 Dissolution; Suspension of Business. If a Grantor that is
not an Inactive Subsidiary shall suspend or have suspended (voluntarily or
involuntarily and for whatever reason) the operation of a material portion of
its business for a period of twenty (20) days or a Grantor dissolves or
otherwise ceases to exist; or

(h)                 Indictment. The indictment of a Grantor by any Governmental
Authority the effect of which could be to restrain in any material way the
conduct by a Grantor of its business in the ordinary course; or

(i)                   Lack of Enforceability; Invalidity. Any material provision
hereof or of any of the other agreements, documents, or instruments between a
Grantor and the Secured Party (together with this Agreement, collectively, the
“Transaction Documents”) shall for any reason cease to be valid, binding and
enforceable with respect to any party hereto or thereto (other than Secured
Party) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any provision hereof or
of any of the other Transaction Documents has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms, or any security
interest provided for in any of the Transaction Documents shall cease to be a
valid and perfected first priority security interest in any of the Collateral
purported to be subject thereto (except as otherwise permitted herein or
therein); or

(j)                   Cross Default. The occurrence of any default or event of
default under any other agreement between the Secured Party and the Grantors,
including, without limitation, the Transaction Documents.

Section 5.2 Method of Realizing Upon the Collateral: Other Remedies.

If any Event of Default shall have occurred and be continuing for more than 30
days following written notice of default from the Secured Party to the Grantors:

(a) The Secured Party may exercise in respect of the Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may (i)
take absolute control of the Collateral, including, without limitation, transfer
into the Secured Party’s name or into the name of its nominee or nominees (to
the extent the Secured Party has not theretofore done so) and thereafter
receive, for the benefit of the Secured Party, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, (ii) require
the Grantors to assemble all or part of the Collateral as directed by the
Secured Party and make it available to the Secured Party at a place or places to
be designated by the Secured Party that is reasonably convenient to both
parties, and the Secured Party may enter into and occupy any premises owned or
leased by a Grantor where the Collateral or any part thereof is located or
assembled for a reasonable period in order to effectuate the Secured Party’s
rights and remedies hereunder or under law, without obligation to the Grantors
in respect of such occupation, and (iii) without notice except as specified
below and without any obligation to prepare or process the Collateral for sale,
(x) sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Secured Party may deem commercially reasonable, (y) accept the
Collateral in partial or full satisfaction of the Obligations in accordance with
Sections 9-620 and 9-621 of the Code, and/or (z) lease, license or dispose of
the Collateral or any part thereof upon such terms as the Secured Party may deem
commercially reasonable. The Grantors agree that, to the extent notice of sale
or any other disposition of the Collateral shall be required by law, at least
ten (10) days’ notice to the Grantors of the time and place of any public sale
or the time after which any private sale or other disposition of the Collateral
is to be made shall constitute commercially reasonable notification. The Secured
Party shall not be obligated to make any sale or other disposition of any
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each of the Grantors hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Obligations, even if the Secured Party accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that the Grantors may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof. Each of the Grantors hereby acknowledges that (i) any such sale of the
Collateral by the Secured Party may be made without warranty, (ii) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like, and (iii) such actions set forth in clauses (i) and (ii)
above shall not adversely affect the commercial reasonableness of any such sale
of Collateral.

4

 



(b) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section
8.3 hereof) by the Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect in its sole and exclusive
discretion. Any surplus of such cash or cash proceeds held by the Secured Party
and remaining after the indefeasible payment in full in cash of all of the
Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Party is legally
entitled, the Grantors shall be liable for the deficiency, together with
interest thereon at the higher interest rate permitted by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Secured Party to
collect such deficiency.

(d) Each of the Grantors hereby acknowledges that if the Secured Party complies
with any applicable state, provincial, or federal law requirements in connection
with a disposition of the Collateral, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the
Collateral.

(e) The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Secured Party’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantors lawfully may, the Grantors hereby agree that they
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Grantors hereby irrevocably waive the
benefits of all such laws.

Section 5.3 Duties Regarding Collateral.

The Secured Party shall have no duty as to the collection or protection of the
Collateral or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Collateral actually in the Secured Party’s possession.

Section 5.4 License Grant.

Each Grantor hereby assigns, transfers, and conveys to the Secured Party,
effective upon the occurrence of any Event of Default hereunder, the
nonexclusive right and license to use all Intellectual Property owned or used by
the Company together with any goodwill associated therewith, all to the extent
necessary to enable the Secured Party to realize on the Collateral and any
successor or assign to enjoy the benefits of the Collateral. This right and
license shall inure to the benefit of all successors, assigns and transferees of
the Secured Party and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise.

ARTICLE 6.

AFFIRMATIVE COVENANTS

So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:

Section 6.1.Existence, Properties, Etc.

(a) Each Grantor that is not an Inactive Subsidiary shall do, or cause to be
done, all things, or proceed with due diligence with any actions or courses of
action, that may be reasonably necessary (i) to maintain such Grantors’ due
organization, valid existence and good standing under the laws of its state of
incorporation, and (ii) to preserve and keep in full force and effect all
qualifications, licenses and registrations in those jurisdictions in which the
failure to do so could have a Material Adverse Effect (as defined below), as
determined by the Secured Party in its sole and exclusive discretion; and

5

 



(b)  the Grantors shall not do, or cause to be done, any act impairing the
Grantors’ corporate power or authority (i) to carry on the Grantors’ respective
business as now conducted, and (ii) to execute or deliver this Agreement or any
other document delivered in connection herewith, including, without limitation,
the First Debenture and the Second Debenture, as well as any other loan
instrument or UCC-1 Financing Statements pertaining thereto as required by the
Secured Party (which debentures and any other loan instruments collectively
shall be referred to as the “Loan Instruments”) to which it is or will be a
party, or perform any of its obligations hereunder or thereunder. For purpose of
this Agreement, the term “Material Adverse Effect” shall mean any material and
adverse effect, as determined by the Secured Party in its reasonable discretion,
whether individually or in the aggregate, upon (a) the Grantors’ assets,
business, operations, properties or condition, financial or otherwise; (b) the
Grantors’ ability to make payment as and when due of all or any part of the
Obligations; or (c) the Collateral.

Section 6.2.Financial Statements and Reports.

The Grantors shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.

Section 6.3.Accounts and Reports.

The Grantors shall maintain a standard system of accounting in accordance with
GAAP, and provide, at their sole expense, to the Secured Party the following:

(a) as soon as available, a copy of any notice or other communication alleging
any nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of the Grantors in excess of $50,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $50,000; and

(b) within fifteen (15) days after the making of each submission or filing, a
copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of a Grantor, or submitted
to or filed by a Grantor with any governmental authority involving or affecting
(i) a Grantor that could reasonably be expected to have a Material Adverse
Effect; (ii) the Obligations; (iii) any part of the Collateral; or (iv) any of
the transactions contemplated in this Agreement or the Loan Instruments (except,
in each case, to the extent any such submission, filing, report, financial
statement, notice or other document is posted on EDGAR Online).

Section 6.4.Maintenance of Books and Records; Inspection.

Each of the Grantors shall maintain its books, accounts and records in
accordance with GAAP, and permit the Secured Party, its officers and employees
and any professionals designated by the Secured Party in writing, at any time
during normal business hours and upon reasonable notice to visit and inspect any
of its properties (including but not limited to the Collateral), corporate books
and financial records, and to discuss its accounts, affairs and finances with
any employee, officer or director thereof (it being agreed that, unless an Event
of Default shall have occurred and be continuing, there shall be no more than
two (2) such visits and inspections in any fiscal year).

Section 6.5.Maintenance and Insurance.

(a) Each of the Grantors shall maintain or cause to be maintained, at its own
expense, all of its material assets and properties in good working order and
condition, ordinary wear and tear excepted, making all necessary repairs thereto
and renewals and replacements thereof.

(b) The Grantors shall maintain or cause to be maintained, at their own expense,
insurance in form, substance and amounts (including deductibles), which the
Grantors deems reasonably necessary to the Grantors’ business, (i) adequate to
insure all assets and properties of the Grantors of a character usually insured
by persons engaged in the same or similar business against loss or damage
resulting from fire or other risks included in an extended coverage policy;
(ii) against public liability and other tort claims that may be incurred by the
Grantors; (iii) as may be required by applicable law and (iv) as may be
reasonably requested by Secured Party, all with financially sound and reputable
insurers.

6

 



Section 6.6.Contracts and Other Collateral.

Each of the Grantors shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Collateral to which such Grantors is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.

Section 6.7.Defense of Collateral, Etc.

Each of the Grantors shall defend and enforce its right, title and interest in
and to any part of: (a) the Collateral; and (b) if not included within the
Collateral, those assets and properties whose loss would reasonably be expected
to have a Material Adverse Effect, each against all manner of claims and demands
on a timely basis to the full extent permitted by applicable law (other than any
such claims and demands by holders of Permitted Liens).

Section 6.8.Taxes and Assessments.

Each of the Grantors shall (a) file all material tax returns and appropriate
schedules thereto that are required to be filed under applicable law, prior to
the date of delinquency (taking into account any extensions of the original due
date), (b) pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon a Grantor, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all material taxes, assessments and governmental charges or
levies that, if unpaid, might become a lien or charge upon any of its
properties; provided, however, that the Grantors in good faith may contest any
such tax, assessment, governmental charge or levy described in the foregoing
clauses (b) and (c) so long as appropriate reserves are maintained with respect
thereto if and to the extent required by GAAP.

Section 6.9.Compliance with Law and Other Agreements.

Each of the Grantors shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which a Grantor is a party or
by which such Grantors or any of its properties is bound, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

Section 6.10.Notice of Default.

The Grantors will immediately notify the Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Collateral and the amount or an estimate of the amount of such loss or
diminution. The Grantors shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default, and promptly inform the
Secured Party of any events or changes in the financial condition of any
Grantors occurring since the date of the last financial statement of such
Grantors delivered to the Secured Party, which individually or cumulatively when
viewed in light of prior financial statements, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Grantors.

Section 6.11.Notice of Litigation.

The Grantors shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against a Grantor, or affecting any of the
assets of a Grantor, and (b) any dispute, not resolved within fifteen (15) days
of the commencement thereof, between a Grantor on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of such Grantors.

Section 6.12. Changes to Identity.

Each Grantor that is not an Inactive Subsidiary will (a) give the Secured Party
at least 30 days’ prior written notice of any change in such Grantors’ name,
identity or organizational structure, (b) maintain its jurisdiction of
incorporation, organization or formation as set forth on Schedule 4.4 attached
hereto, (c) immediately notify the Secured Party upon obtaining an
organizational identification number, if on the date hereof such Grantors did
not have such identification number.

7

 



Section 6.13. Perfection of Security Interests.

(a) Financing Statements. The Grantors hereby irrevocably authorize the Secured
Party, at its sole cost and expense, at any time and from time to time to file
in any filing office in any jurisdiction any initial financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of the
Grantors or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Code of
such jurisdiction, or (y) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by Part 5 of Article 9
of the Code for the sufficiency or filing office acceptance of any financing
statement or amendment, including (x) whether such Grantors is an organization,
the type of organization and any organization identification number issued to
such Grantors, and (y) in the case of a financing statement filed as a fixture
filing, a sufficient description of real property to which the Collateral
relates. The Grantors agree to furnish any such information to the Secured Party
promptly upon request. The Grantors also ratify their authorization for the
Secured Party to have filed in any jurisdiction any initial financing statements
or amendments thereto if filed prior to the date hereof. The Grantors
acknowledge that they are not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Secured Party, which will not be
withheld upon the payment of all amounts due to the Secured Party under the
Transaction Documents, and agree that they will not do so without the prior
written consent of the Secured Party. The Grantors acknowledge and agree that
this Agreement constitutes an authenticated record.

(b) Possession. The Grantors (i) shall have possession of the Collateral, except
where expressly otherwise provided in this Agreement or where the Secured Party
chooses to perfect its security interest by possession in addition to the filing
of a financing statement; and (ii) will, where the Collateral is in the
possession of a third party, join with the Secured Party in notifying the third
party of the Secured Party’s security interest and obtaining an acknowledgment
from the third party that it is holding the Collateral for the benefit of the
Secured Party.

(c) Control. The Grantors will cooperate with the Secured Party in obtaining
control with respect to any portion of the Collateral consisting of (i)
Investment Property, (ii) Letters of Credit and Letter-of-Credit Rights and
(iii) electronic Chattel Paper.

(d) Marking of Chattel Paper. The Grantors will not create any Chattel Paper
without placing a legend on the Chattel Paper acceptable to the Secured Party in
all respects indicating that the Secured Party has a security interest in the
Chattel Paper.

Section 6.14 Notice of Commercial Tort Claims. Attached as Schedule 6.14 is a
list of all Commercial Tort Claims of the Grantors (as such Schedule may be
amended, modified or supplemented from time to time). If any Grantors shall at
any time acquire a Commercial Tort Claim, such Grantors shall immediately notify
the Secured Party in a writing signed by such Grantors which shall (a) provide
brief details of said claim and (b) grant to the Secured Party a security
interest in said claim and in the proceeds thereof, all upon the terms of this
Agreement, in such form and substance satisfactory to the Secured Party.

ARTICLE 7.

negative covenants

So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing each Grantor covenants and agrees that
it shall not:

Section 7.1. Transfers, Liens and Encumbrances.

(a) Sell, assign (by operation of law or otherwise), lease, license, exchange or
otherwise transfer or dispose of any of the Collateral, except the Grantors may
(i) sell or dispose of Inventory in the ordinary course of business, and (ii)
sell or dispose of assets the Grantors have determined, in good faith, not to be
useful in the conduct of its business, and (iii) sell or dispose of accounts in
the course of collection in the ordinary course of business consistent with past
practice.

(b) Directly or indirectly make, create, incur, assume or permit to exist any
Lien in, to or against any part of the Collateral other than Permitted Liens.

Section 7.2. Restriction on Redemption and Cash Dividends

Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.

8

 



Section 7.3. Incurrence of Indebtedness.

Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Permitted
Indebtedness. “Permitted Indebtedness” means: (i) indebtedness in favor of the
Secured Party or one of its affiliates; (ii) indebtedness which is not secured
by any assets of the Grantors; and (iii) indebtedness solely between the
Grantors and/or one of its domestic affiliates or subsidiaries, on the one hand,
and the Grantors and/or one of its domestic affiliates or subsidiaries, on the
other which indebtedness is not secured by any assets of the Grantors or any of
its subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by the Grantors, such
domestic subsidiary is controlled by the Grantors and such domestic subsidiary
has executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by a Grantor or
its subsidiary, as applicable, as collateral pursuant to this Agreement.

Section 7.4. Places of Business.

Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Grantors
provides notice to the Secured Party of new location within 10 days’ of such
change in location.

ARTICLE 8.

MISCELLANEOUS

Section 8.1.Notices.

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same. Any party may change its address by
giving notice to the other party stating its new address. Commencing on the
tenth (10th) day after the giving of such notice, such newly designated address
shall be such party’s address for the purpose of all notices or other
communications required or permitted to be given pursuant to this Agreement.

Section 8.2.Severability.

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

Section 8.3.Expenses.

In the event of an Event of Default, the Grantors will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (a) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Collateral; (b) the exercise or
enforcement of any of the rights of the Secured Party hereunder or (c) the
failure by a Grantor to perform or observe any of the provisions hereof.

Section 8.4.Waivers, Amendments, Etc.

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by a Grantor of any undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of a Grantor contained in this Agreement, and no Event
of Default, shall be deemed to have been waived by the Secured Party, nor may
this Agreement be amended, changed or modified, unless such waiver, amendment,
change or modification is evidenced by an instrument in writing specifying such
waiver, amendment, change or modification and signed by the Secured Party in the
case of any such waiver, and signed by the Secured Party and the Grantors in the
case of any such amendment, change or modification. Further, no such document,
instrument, and/or agreement purported to be executed on behalf of the Secured
Party shall be binding upon the Secured Party unless executed by a duly
authorized representative of the Secured Party.

9

 



Section 8.5.Continuing Security Interest.

This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect so long as any of the Obligations
shall remain outstanding; (b) be binding upon each Grantor and its successors
and assigns; and (c) inure to the benefit of the Secured Party and its
successors and assigns. Upon the payment or satisfaction in full of the
Obligations, this Agreement and the security interest created hereby shall
terminate, and, in connection therewith, each Grantor shall be entitled to the
return, at its expense, of such of the Collateral as shall not have been sold in
accordance with this Agreement or otherwise accepted or applied pursuant to the
terms hereof and the Secured Party shall deliver to the Grantors such documents
as the Grantors shall reasonably request to evidence such termination.

Section 8.6.Independent Representation.

Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

Section 8.7.Applicable Law: Jurisdiction.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey, without regard to the principles of conflict of
laws. Grantors and Secured Party expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, Bergen County, for any litigation between
the parties, provided, however, that nothing herein shall prevent the Secured
Party from enforcing its rights and remedies (including, without limitation, by
filing a civil action) with respect to the Collateral and/or the Grantors in any
other jurisdiction in which the Collateral and/or the Grantors may be located.

Section 8.8.Waiver of Jury Trial.

AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO MAKE FINANCIAL ACCOMMODATIONS
TO THE COMPANIES OR ANY GRANTOR, EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER
DOCUMENTS RELATED TO THIS TRANSACTION.

Section 8.9. Indemnification.

Except with respect to the Secured Party’s gross negligence, willful misconduct
or fraud, the Grantors shall indemnify, defend, and hold the Secured Party, or
any agent, employee, officer, attorney, or representative of the Secured Party,
harmless of and from any claim brought or threatened against the Secured Party
or any such person so indemnified by: any Grantors; any other obligor or
endorser of the Obligations or any other person (as well as from attorneys' fees
and expenses in connection therewith) on account of the Secured Party's
relationship with the Grantors, or any other obligor or endorser of the
Obligations (each of which may be defended, compromised, settled, or pursued by
the Secured Party with counsel of the Secured Party's selection, but at the
expense of the undersigned).

Section 8.10. Right of Set Off.

The Grantors hereby grants to the Secured Party, a lien, security interest and
right of setoff as security for all liabilities and obligations to the Secured
Party, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Secured Party or any of its affiliates, or any
entity under the control of the Secured Party, or in transit to any of them. At
any time, without demand or notice, the Secured Party may set off the same or
any part thereof and apply the same to any liability or obligation of the
Grantors even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

10

 



Section 8.11. Secured Party’s Right to Assign Agreement.

The Grantors acknowledges and agrees that the Secured Party has the right to
transfer and assign this Agreement and the Secured Party’s rights hereunder to a
third party without prior notice to the Grantors. The Grantors shall cooperate
with the Secured Party in effecting any transfer and assignment of this
Agreement and shall sign any documentation requested by the Secured Party in
connection therewith.

Section 8.12. Liability of Grantors.

Notwithstanding any provision herein or in any other Transaction Document and/or
Loan Instrument, the Grantors, and each of them, are and shall be jointly and
severally liable for any and all Obligations (whether any such Obligation is
specified as an obligation of the Grantors or of any of them).

Section 8.13. Waiver of Claims.

The Grantors acknowledge and agree that they have no offsets, defenses, claims,
or counterclaims against the Secured Party or its officers, directors,
employees, attorneys, representatives, parents, affiliates, predecessors,
successors, or assigns with respect to the Obligations or otherwise, and that if
the Grantors now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Secured Party or its officers, directors, employees,
attorneys, representatives, affiliates, predecessors, successors, or assigns,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Agreement, all of
them are hereby expressly WAIVED, and the Grantors hereby RELEASE the Secured
Party and its officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.

Section 8.14. Counterparts; Facsimile Signatures. This Agreement may be executed
and delivered by exchange of facsimile signatures of the Secured Party and the
Grantors, and those signatures need not be affixed to the same copy. This
Agreement may be executed in any number of counterparts.

Section 8.15. Entire Agreement.

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 



11

 

IN WITNESS WHEREOF the parties have duly executed, or caused their duly
authorized representative, to execute this Security Agreement as of the date
first above written.

 

  SECURED PARTY:   112359 FACTOR FUND, LLC           By: /s/ Mary Carroll  
Name: Mary Carroll   Title: Manager     GTX CORP.           By: /s/ Patrick
Bertagna   Name: Patrick Bertagna   Title: Chief Executive Officer      
SUBSIDIARIES:   GLOBAL TREK XPLORATION CORP.           By: /s/ Patrick Bertagna
  Name: Patrick Bertagna   Title: Chief Executive Officer       LOCIMOBILE, INC.
          By: /s/ Patrick Bertagna   Name: Patrick Bertagna   Title: Chief
Executive Officer       CODE AMBER NEWS SERVICE, INC.           By: /s/ Patrick
Bertagna   Name: Patrick Bertagna   Title: Chief Executive Officer      

 

 



12

 

EXHIBIT A TO SECURITY AGREEMENT

DEFINITION OF COLLATERAL

For the purpose of securing prompt and complete payment and performance by the
Grantors of all of the Obligations, each Grantor unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following “Collateral” of such Grantors (all capitalized terms
used herein and not defined in the Agreement shall have the respective meanings
ascribed thereto in the UCC):

All personal property of such Grantors, wherever located and whether now or
hereinafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including without limitation, all:

1. Goods;

2. Inventory, including, without limitation, all goods, merchandise and other
personal property which are held for sale or lease, or are furnished or to be
furnished under any contract of service or are raw materials, work-in-process,
supplies or materials used or consumed in the Grantors’ business, and all
products thereof, and all substitutions, replacements, additions or accessions
therefor and thereto; and any cash or non-cash Proceeds of all of the foregoing;

3. Equipment, including, without limitation, all machinery, equipment,
furniture, parts, tools and dies, of every kind and description, of the Grantors
(including automotive equipment and motor vehicles), now owned or hereafter
acquired by the Grantors, and used or acquired for use in the business of the
Grantors, together with all accessions thereto and all substitutions and
replacements thereof and parts therefor and all cash or non-cash Proceeds of the
foregoing;

4. Fixtures, including, without limitation, all goods which are so related to
particular real estate that an interest in them arises under real estate law and
all accessions thereto, replacements thereof and substitutions therefor,
including, but not limited to, plumbing, heating and lighting apparatus,
mantels, floor coverings, furniture, furnishings, draperies, screens, storm
windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;

5. Instruments (including promissory notes);

6. Documents;

7. Accounts, including, without limitation, all Contract Rights and accounts
receivable, health-care-insurance receivables, and license fees; any other
obligations or indebtedness owed to the Grantors from whatever source arising;
all rights of Grantors to receive any payments in money or kind; all guarantees
of Accounts and security therefor; all cash or non-cash Proceeds of all of the
foregoing; all of the right, title and interest of Grantors in and with respect
to the goods, services or other property which gave rise to or which secure any
of the accounts and insurance policies and proceeds relating thereto, and all of
the rights of the Grantors as an unpaid seller of goods or services, including,
without limitation the rights of stoppage in transit, replevin, reclamation and
resale and all of the foregoing, whether now existing or hereafter created or
acquired;

8. Contracts and Contract Rights, including, to the extent not included in the
definition of Accounts, all rights to payment or performance under a contract
not yet earned by performance and not evidenced by an Instrument or Chattel
Paper;

9. Chattel Paper (whether tangible or electronic);

10. Deposit Accounts (and in and to any deposits or other sums at any time
credited to each such Deposit Account);

11. Money, cash and cash equivalents;

12. Letters of Credit and Letter-of-Credit Rights (whether or not the Letter of
Credit is evidenced by a writing);

13. Commercial Tort Claims;

14. Securities Accounts, Security Entitlements, Securities, Financial Assets and
all other Investment Property, including, without limitation, all ownership or
membership interests in any subsidiaries or affiliates (whether or not
controlled by the Grantors);

15. General Intangibles, including, without limitation, all Payment Intangibles,
tax refunds and other claims of the Grantors against any governmental authority,
and all choses in action, insurance proceeds, goodwill customer lists, formulae,
permits, research and literary rights, and franchises.

16. Farm Products;

17. All books and records and information (including all ledger sheets, files,
computer programs, tapes and related data processing software) evidencing an
interest in or relating to any of the foregoing and/or to the operation of the
Grantors’ business, and all rights of access to such books and records, and
information, and all property in which such books and records, and information
are stored, recorded and maintained.

18. To the extent not already included above, all Supporting Obligations, and
any and all cash and non-cash Proceeds, products, accessions, and/or
replacements of any of the foregoing, including proceeds of insurance covering
any or all of the foregoing.



13

 

SCHEDULE 1

(Subsidiaries and Affiliates)

 

 

 

Global Trek Xploration Corporation (CA) LOCiMobile, Inc. (NV) Code Amber News
Service, Inc. (NV)



14

 

SCHEDULE 4.2

(Permitted Liens)

 

 

